DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62/766481 filed on 10/22/2018.
Status of Claims
	Claims 1-16 are pending.
	Claims 3, 5, 7, 9, and 11-16 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-10) and Sub-Species B (Figures 16-17) in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that their structures are almost identical and function in the same manner.  This is not found persuasive because the applicant’s arguments admit the structural differences between the different embodiments.  While being similar they still have different structures which would each require a separate search and considerations.
Upon further review claim 3 have been withdrawn as being directed at non-elected embodiments.  Specifically the applicant elected an embodiment directed at a knee not an elbow or shoulder.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because inappropriate legalese “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by requiring the lengthening mechanism to be “at least partially comprised of a purely mechanical manually operated means”.  It is unclear how the lengthening mechanism can be at least partially comprised of a purely mechanical means.  What is the scope of partially comprised?  How would it be at least partially comprised?  These phrases seem redundant and ambiguous, especially when using the term comprising which inherently permits additional structures.  The applicant is advised to delete “which is at least partially comprised of” and replace it with “comprising”.
	Claim 1 lacks antecedent basis for “the patient’s skin” in line 6.  The applicant is advised to reword the phrase to say “pressing on skin of the patient”.
	Claims 2, 4, 6, 8, and 10 all have antecedent basis issues with their preambles.  First there is no device identified in claim one which they all refer back to.  The invention is identified in claim 1 as an endoprosthesis.  Second each of these claims begin is “A” but are attempting to refer back to previously identified structures.  Accordingly each of these claims should be amended to recite: “The endoprosthesis according to claim 1”  Finally there should be a coma after “1” in line 1 for each of these claims.
	Claim 10 has additional antecedent basis issues because it is now defining long bone which either the first or second feature attaches to.  However claim 1, from which it depends, already identified the bones the first and second features attach to as the first and second bones.  The applicant is advised to amend claim 10 to further define either the first or second bones as a long bone.

Claim limitation “manually operated means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not in the proper format.  Specifically the language preceding means is vaguely describing how the means is used not what the means is.  The language following means fails to clarify any functionality of the means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	The applicant is advised to amend lines 4-6 to recite “a lengthening mechanism is mechanical and manually operates, while being located and activated by an operator pressing on skin of the patient.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivash USPN 4,384,373 in view of Connor USPN 8,641,723 B2.
	Sivash discloses the invention substantially as claimed being a non-invasively extendable endoprosthesis comprising a fist feature 3 attached to a femur a second feature 10 attached to the tibia a, knee joint 8/9 with full natural rotational degrees of freedom configured to replace the function of a knee joint, and a purely mechanical lengthening mechanism/operating means (Figures 2-4) comprising a lead screw 23.
In regards to claim 10, both features comprise stems capable of being inserted into intramedullary canal of the long bone.
However, Sivash does not disclose that the lengthening means is operated by pressing on the patient’s skin or the use of a one-way clutch and a rock and pinon.
	Connor teaches the use of a bone adjustment device comprising a lengthening means which can be triggered by pressing upon the patient’s skin comprising a one way clutch/rack and pinion linking the compression components to a linear screw (Figures 1, 2, and 7-10) in the same field of endeavor for the purpose of allowing further adjustments after insertion without additional surgeries.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the lengthening means components of Connor (compression triggers and clutch/rack and pinion) with the endoprosthesis of Sivash in order to allow for further adjustments after insertion without additional surgeries.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774